IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-086-CV



TEXAS STATE BOARD OF MEDICAL EXAMINERS,

	APPELLANT

vs.



GEORGE CANTU, M.D.,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 92-05354, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd
Dismissed on Appellant's Motion
Filed:  October 6, 1993
Do Not Publish